OPINION ON STATE’S MOTIONS FOR REHEARING
PER CURIAM.
On original submission we reviewed the decision of the Dallas Court of Appeals in Prince v. State, 638 S.W.2d 550 (Tex.App.—Dallas 1982). A majority of the Court concluded that the State had failed to exercise due diligence to obtain presence of appellant for trial pursuant to the Texas Speedy Trial Act (Act) and, accordingly, we reversed the judgments of the court of appeals and of the trial court and remanded the cause to the trial court for purposes of entering an order setting aside the indictment and discharging appellant. Prince v. State, 754 S.W.2d 155 (Tex.Cr.App.1984). The State, through her local district attorney and the State Prosecuting Attorney, timely filed separate motions for rehearing, which were granted June 26, 1985.1
On the merits we adhere to the decision of the Court on original submission. Newton v. State, 641 S.W.2d 530 (Tex.Cr.App.1982).
Though not stated as a ground for rehearing, the district attorney argues that the Act is unconstitutional because its caption is defective under Article III, § 35 of *159the Constitution of Texas. The State Prosecuting Attorney presents a ground for rehearing that asserts three reasons for finding the Act unconstitutional, one of which is the caption contention.
None of those contentions and assertions were advanced in the Dallas Court of Appeals as reasons to deny appellant’s ground of error; they are presented here for the first time on rehearing. Because the court of appeals in this cause was never asked to consider the constitutionality of the Act, that court did not render a decision for this Court to review on those questions, either on original submission or now on motion for rehearing. Article 44.45(b), V.A.C.C.P., Tex.R.App.Pro.Rule 202(a). See Lambrecht v. State, 681 S.W.2d 614 (Tex.Cr.App.1984).
Furthermore, as to the caption question, we have held in Baggett v. State, 722 S.W.2d 700 (Tex.Cr.App.1987), that under the recent amendment to § 35 a court no longer has the power to declare an act of the Legislature unconstitutional for an insufficient caption. See Coronado v. State, 725 S.W.2d 253 (Tex.Cr.App.1987).
Accordingly, the State’s motions for rehearing are now overruled.
ONION, P.J., and McCORMICK, CAMPBELL and WHITE, JJ., concur in the result.

. Part of the inordinate delay in addressing those motions was caused by an inadvertent misplacement of the cause file.